—Appeal by the de*427fendant from (1) a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered July 23, 1997, convicting him of criminal contempt in the first degree under Indictment No. 2966/96, upon his plea of guilty, and imposing sentence, (2) a judgment of the same court, also rendered July 23, 1997, convicting him of attempted burglary in the third degree under Indictment No. 859/97, upon his plea of guilty, and imposing sentence, and (3) an amended judgment under Indictment No. 964/96, also rendered July 23, 1997.
Ordered that the appeal from the amended judgment is dismissed as withdrawn; and it is further,
Ordered that the judgments are affirmed.
The defendant’s claim that the court improperly imposed a sentence greater than the one promised in the plea agreement on his conviction of criminal contempt is not preserved for appellate review. The defendant did not object to the sentence imposed, move to vacate his plea of guilty, or move to vacate the judgment of conviction after sentence (see, People v Griffin, 250 AD2d 862; People v Gayle, 224 AD2d 710; People v Lanterman, 194 AD2d 630).
There is no merit to the defendant’s claim that the court improperly accepted his plea of guilty to attempted burglary in the third degree because his allocution negated an essential element of the crime. Our review of the record indicates that the court’s subsequent inquiry was sufficient to ensure that the defendant’s plea was knowing and voluntary (see, People v Lopez, 71 NY2d 662; People v Sierra, 256 AD2d 598). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.